 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 ANGELA ALLEN,                                          Case No.: 2:17-cv-02204-APG-NJK

 4          Plaintiff                                           Order Unsealing Filing

 5 v.

 6 TARGET CORPORATION,

 7          Defendant

 8

 9         I previously directed the parties to meet and confer about whether portions of ECF No. 35

10 should remain under seal. ECF No. 36. I advised the parties that if no motion to seal was filed

11 by January 28, 2019, ECF No. 35 would be unsealed. Id. at 2. No motion to seal was filed.

12         IT IS THEREFORE ORDERED that the clerk of court shall unseal and make publicly

13 available plaintiff Angela Allen’s opposition and all attached exhibits (ECF No. 35).

14         DATED this 6th day of February, 2019.

15

16
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
